DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (U.S. Patent Application Publication 2003/0158741) in view of Gaur (U.S. Patent Application Publication 2017/0019709) in view of Rumreich (U.S. Patent Application Publication 2014/0373077).
Regarding claim 1, Nakano discloses a method of reception and playback of audio and/or audiovisual contents in a receiver device capable of receiving a determined audio and/or audiovisual stream coming from a one-way or two-way network, the method comprising at least: receiving the determined stream broadcast on a network and playing back the contents transmitted by said stream in the receiver device (Fig. 3; paragraph [0058] – the content recording/reproducing apparatus 1-1 is constantly recording content, and can set a content reading pointer to a particular position by activating a pause function and read the content from a particular position in the memory by deactivating this pause function; paragraph [0061] – broadcast/communication receiving section 12 receives broadcast content via, for example, an antenna (or a cable), or receives content distributed from servers via a network (e.g., a wide , detecting a first event external to the receiver device triggering interruption of the playing back of the contents in progress and recording the instant of the interruption (Fig. 5 – steps S12, S13, and S14; paragraph [0107] – consideration is given to a situation in which a user accessing broadcast content via the content recording/reproducing apparatus 1 according to any of the above preferred embodiments receives a telephone call or an unexpected guest, and thus has to stop accessing the content for a while; paragraph [0109] – the user, who has to interrupt the access (viewing/watching/hearing/listening and the like), enters a command for pause or the like via the control input section 16/26/36 – it is also possible that the content recording/reproducing apparatus 1 starts recording content when triggered by the command for pause or the like, instead of constantly recording the content; paragraph [0110] – when detecting that the user cannot access the content, the CPU 11/21/31 stores a reproducing position at the time of the detection; paragraph [0124] – upon reception of the , subsequent to detecting the first external event, detecting a second external event triggering determining a piece of information indicating whether an unplayed part of the interrupted content is available (Fig. 5 – steps S15 and S16; paragraph [0125] – next, it is verified whether or not the accessible deadline set for the content under reproduction has elapsed in relation to a constantly available current time acquired from the current time acquisition section 14/24/34 (step S15) – in this example, the accessible deadline is calculated relative to the recording time for the content – thus, at the decision block, a comparison is made between the current time and a value which is obtained by subtracting, from a sum of the recording time T given at step S14 and the record holding period unique to the content, a predetermined time a required for actually starting the reproduction, to determine whether or not the accessible deadline has arrived; paragraph [0126] -  if the current time does not exceed the deadline and thus the user can hold the recorded content for further reproduction, then information about the accessible period for this non-overdue reproduced content is externally output to the user (viewer or hearer) (step S16) – more specifically, the information about the accessible period means a remaining time during which the user can further reproduce the content for accessing, and is obtained by subtracting both the current time and the above , receiving a first user command triggering retrieval of the unplayed part of the content and playing back the retrieved content part (Fig. 5 – steps S17 and S18; paragraph [0128] – then, it is verified whether or not a user command is received via the control input section 16/26/36 for releasing from the pause function (step S17) – if so, the process starts further reproduction at the position P stored at step S13 (step S18), after which it returns to the main routine).  However, Nakano fails to disclose the first event being an opening of a two-way communication using a sound or audiovisual rendering element of the receiver device and being conducted between said receiving device and another communications network, the second event being an end of the two-way communication, and determining a piece of information indicating whether an unplayed part of the interrupted content is available for downloading from a remote site and displaying a menu proposing to play back said unplayed part.
Referring to the Gaur reference, Gaur discloses a method of audio/video contents, the method comprising: the first event being an opening of a two-way communication using a sound or audiovisual rendering element of the receiver device and being conducted between said receiving device and another communications network (paragraph [0036] – entry into suspend mode may occur at the initiation of either the placeshifting device 110 or at the mobile device 150 – in another example, in the case of a phone call being , and the second event being an end of the two-way communication (paragraph [0037] - exit from the suspend mode may be accomplished in any of the foregoing manners – it may be automatically-initiated at the mobile device (e.g., the phone call ends) and message to the placeshifting device), triggering determining a piece of information indicating whether an unplayed part of the interrupted content is available for downloading from a remote site (paragraph [0037] – exit from the suspend mode may be accomplished in any of the foregoing manners - it may be determined at the placeshifting device by the network interface detecting resumption of the network’s availability – when suspend mode is exited, transmission of the media content 120 resumes over the network 140 to the mobile device 150 – the resumed transmission begins at a point in time of the media content at which entry into the suspend mode occurred – for example, at the placeshifting device, exiting suspend mode may include the communication interface sending a message to the on-demand host server to resume playback, or it may include control logic 206 sending a message to resume transmission based on the resuming playback from the storage medium 204 – a single placeshifting device may be able to exit suspend mode in any of these manners).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the first event and the second event be the opening and ending of a two-way communication and displaying a menu proposing to play back said unplayed part.
Referring to the Rumreich reference, Rumreich discloses a method of playback of audio/video contents, the method comprising: displaying a menu proposing to play back said unplayed part (Figs. 3 and 4; paragraph [0038] – if the determination at step 230 is positive, process flow advances to step 250 where a message to resume reproduction of the content paused or stopped at step 210 is displayed via the second device on the network that is already turned on when the predetermined time interval begins, or that is turned on before the predetermined time interval elapses – according to an exemplary embodiment, if more than one second device on the network is already turned on, or is turned on within the predetermined time interval at step 230, the message to resume reproduction of the content paused or stopped at step 210 is displayed by each of these second devices at step 250).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had displayed a menu proposing to play back said unplayed part as disclosed by Rumreich in the method disclosed by Nakano in view of Gaur in order to notify the user that there is still an unplayed portion of their broadcast that is available.
5, Nakano in view of Gaur in view of Rumreich discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the two-way communication is a telephone communication call conducted between said receiver device and the other communications network (Nakano: paragraph [0107] – consideration is given to a situation in which a user accessing broadcast content via the content recording/reproducing apparatus 1 according to any of the above preferred embodiments receives a telephone call or an unexpected guest, and thus has to stop accessing the content for a while; paragraph [0109] – the user, who has to interrupt the access (viewing/watching/hearing/listening and the like), enters a command for pause or the like via the control input section 16/26/36 – it is also possible that the content recording/reproducing apparatus 1 starts recording content when triggered by the command for pause or the like, instead of constantly recording the content; Gaur: paragraph [0036] – entry into suspend mode may occur at the initiation of either the placeshifting device 110 or at the mobile device 150 – in another example, in the case of a phone call being received or sent, the mobile device may automatically send a message over the network 140 to the placeshifting device 110 to enter into the suspend mode; paragraph [0037] - exit from the suspend mode may be accomplished in any of the foregoing manners – it may be automatically-initiated at the mobile device (e.g., the phone call ends) and message to the placeshifting device).
Regarding claim 6, Nakano in view of Gaur in view of Rumreich discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the first event triggers a step eh-recording of the content transmitted by the stream in a local memory of the receiver device (Nakano: paragraph [0109] – the user, who has to interrupt the access (viewing/watching/ hearing/listening and the like), enters a command for pause or the like via the control input section 16/26/36 – it is also possible that the content recording/ reproducing apparatus 1 starts recording content when triggered by the command for pause or the like, instead of constantly recording the content).
Regarding claim 7, Nakano in view of Gaur in view of Rumreich discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the second event triggers a verification that a totality of the content is available and, in response to receiving the first user command, playing the content from a local memory of the receiver device followed by retrieval, from the network, of the remaining part of the unplayed content (Nakano: Fig. 5 – steps S12-18; paragraph [0107] – consideration is given to a situation in which a user accessing broadcast content via the content recording/reproducing apparatus 1 according to any of the above preferred embodiments receives a telephone call or an unexpected guest, and thus has to stop accessing the content for a while; paragraph [0109] – the user, who has to interrupt the access (viewing/watching/hearing/listening and the like), enters a command for pause or the like via the control input section 16/26/36 – it is also possible that the content recording/reproducing apparatus 1 starts recording content when triggered by the command for pause or the like, instead of constantly recording the content; paragraph [0110] – when detecting that the .
Regarding claim 8, Nakano in view of Gaur in view of Rumreich discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises receiving, in response to a first request, a piece of data indicating that the unplayed part of the interrupted content is available within said network and indicating that the reception of the first user command triggers transmission, to the network, of a request to receive said unplayed part and the reception of said part to be played back without delay by the receiver device (Nakano: Fig. 5 – steps S12-18; paragraph [0107] – consideration is given to a situation in which a user accessing broadcast content via the content recording/reproducing apparatus 1 according to any of the above preferred embodiments receives a telephone call or an unexpected guest, and thus has to stop accessing the content for a while; paragraph [0109] – the user, who has to interrupt the access (viewing/watching/ hearing/listening and the like), enters a command for pause or the like via the control input section 16/26/36 – it is also possible that the content recording/ reproducing apparatus 1 starts recording content when triggered by the command for pause or the like, instead of constantly recording the content; paragraph [0110] – when detecting that the user cannot access the content, the .
Regarding claim 9, Nakano in view of Gaur in view of Rumreich discloses all of the limitations as previously discussed with respect to claims 1, 4, and 8 including that wherein the received data comprises a URL address enabling a downloading of at least the unplayed part of the interrupted content or a site address to send out the interrupted content as a podcast (Nakano: paragraph [0061] – broadcast/communication receiving section 12 receives broadcast content via, for example, an antenna (or a cable), or receives content distributed from servers via a network (e.g., a wide area network such as the Internet and the like) – the received content is supplied to recording/ reproducing section 13; paragraphs [0081]/[0096] – broadcast/communication receiving section 22/32 receives broadcast content via an antenna, for example, or receives content downloaded via a network – the received content is supplied to recording/reproducing section 23/33; downloaded content over the internet will have a URL address).
Regarding claim 10, Nakano in view of Gaur in view of Rumreich discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises displaying an indication on a duration that has elapsed since a last interruption, this duration representing a value of a time lag between the instant of transmission in the stream of the content and the instant of the display of this same retrieved content (Nakano: paragraph [0130] – the process starts reproducing the content at the reproducing  position P pre-stored at step S13 (Step S20); paragraph [0131] – then, a current time at the reproduction start is stored as a time R (step S21), and a value obtained by subtracting R from the constantly changing current time, i.e., a time interval elapsed from the start of the reproduction of the recorded content at step S20 is externally output (step s22) – this elapsed time may be outputted – display section 15 outputs the elapsed time visually and/or audibly).
Regarding claim 11, Nakano discloses a receiver device for receiving audio and audiovisual contents transmitted by a determined audio and/or audiovisual stream coming from a one-way or two-way network, said receiver comprising; a processor (Fig. 3); and a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the receiver device to: receive the determined stream broadcast on a network and playback the contents transmitted by said stream (Fig. 3; paragraph [0058] – the content recording/reproducing apparatus 1-1 is constantly recording content, and can set a content reading pointer to a particular position by activating a pause function and read the content from a particular position in the memory by deactivating this pause function; paragraph [0061] – broadcast/communication receiving section 12 receives broadcast content via, for example, an antenna (or a cable), or receives content distributed from servers via a network (e.g., a wide area network such as the Internet and the like) – the received content is supplied to , detect a first event external to the receiver triggering interruption of the playback of the content in progress and recording of a time of the interruption (Fig. 5 – steps S12, S13, and S14; paragraph [0107] – consideration is given to a situation in which a user accessing broadcast content via the content recording/reproducing apparatus 1 according to any of the above preferred embodiments receives a telephone call or an unexpected guest, and thus has to stop accessing the content for a while; paragraph [0109] – the user, who has to interrupt the access (viewing/watching/hearing/listening and the like), enters a command for pause or the like via the control input section 16/26/36 – it is also possible that the content recording/reproducing apparatus 1 starts recording content when triggered by the command for pause or the like, instead of constantly recording the content; paragraph [0110] – when detecting that the user cannot access the content, the CPU 11/21/31 stores a reproducing position at the time of the detection; paragraph [0124] – upon reception of the pause command from the user, a current reproducing position P located at the , detect a second external event triggering determining a piece of information indicating whether an unplayed part of the interrupted content is available (Fig. 5 – steps S15 and S16; paragraph [0125] – next, it is verified whether or not the accessible deadline set for the content under reproduction has elapsed in relation to a constantly available current time acquired from the current time acquisition section 14/24/34 (step S15) – in this example, the accessible deadline is calculated relative to the recording time for the content – thus, at the decision block, a comparison is made between the current time and a value which is obtained by subtracting, from a sum of the recording time T given at step S14 and the record holding period unique to the content, a predetermined time a required for actually starting the reproduction, to determine whether or not the accessible deadline has arrived; paragraph [0126] -  if the current time does not exceed the deadline and thus the user can hold the recorded content for further reproduction, then information about the accessible period for this non-overdue reproduced content is externally output to the user (viewer or hearer) (step S16) – more specifically, the information about the accessible period means a remaining time during which the user can further reproduce the content for accessing, and is obtained by subtracting both the current time and the above predetermined time a from the sum of the recording time T acquired at step S14 and the record holding period unique to the content); receive a first user command triggering retrieval of the unplayed part of the content and playback of the part of the content thus retrieved (Fig. 5 – steps S17 and S18; paragraph [0128] – then, it is verified whether or not a user command is received via the control input section 16/26/36 for releasing from the pause function (step S17) – if so, the process starts further reproduction at the position P stored at step S13 (step S18), after which it returns to the main routine).  However, Nakano fails to disclose the first event being an opening of a two-way communication using a sound or audiovisual rendering element of the receiver device and being conducted between said receiving device and another communications network, the second event being an end of the two-way communication, and triggering determining a piece of information indicating whether an unplayed part of the interrupted content is available for downloading from a remote site and displaying a menu proposing to play back said unplayed part.
Referring to the Gaur reference, Gaur discloses a receiver device for receiving audio and audiovisual contents transmitted by a determined audio and/or audiovisual stream coming from a one-way or two-way network, the receiver comprising: the first event being an opening of a two-way communication using a sound or audiovisual rendering element of the receiver device and being conducted between said receiving device and another communications network (paragraph [0036] – entry into suspend mode may occur at the initiation of either the placeshifting device 110 or at the mobile device 150 – in another example, in the case of a phone call being , and the second event being an end of the two-way communication (paragraph [0037] - exit from the suspend mode may be accomplished in any of the foregoing manners – it may be automatically-initiated at the mobile device (e.g., the phone call ends) and message to the placeshifting device), triggering determining a piece of information indicating whether an unplayed part of the interrupted content is available for downloading from a remote site (paragraph [0037] – exit from the suspend mode may be accomplished in any of the foregoing manners - it may be determined at the placeshifting device by the network interface detecting resumption of the network’s availability – when suspend mode is exited, transmission of the media content 120 resumes over the network 140 to the mobile device 150 – the resumed transmission begins at a point in time of the media content at which entry into the suspend mode occurred – for example, at the placeshifting device, exiting suspend mode may include the communication interface sending a message to the on-demand host server to resume playback, or it may include control logic 206 sending a message to resume transmission based on the resuming playback from the storage medium 204 – a single placeshifting device may be able to exit suspend mode in any of these manners).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the first event and the second event be the opening and ending of a two-way communication and displaying a menu proposing to play back said unplayed part.
Referring to the Rumreich reference, Rumreich discloses an apparatus for playback of audio/video contents, the apparatus comprising: displaying a menu proposing to play back said unplayed part (Figs. 3 and 4; paragraph [0038] – if the determination at step 230 is positive, process flow advances to step 250 where a message to resume reproduction of the content paused or stopped at step 210 is displayed via the second device on the network that is already turned on when the predetermined time interval begins, or that is turned on before the predetermined time interval elapses – according to an exemplary embodiment, if more than one second device on the network is already turned on, or is turned on within the predetermined time interval at step 230, the message to resume reproduction of the content paused or stopped at step 210 is displayed by each of these second devices at step 250).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had displayed a menu proposing to play back said unplayed part as disclosed by Rumreich in the apparatus disclosed by Nakano in view of Gaur in order to notify the user that there is still an unplayed portion of their broadcast that is available.
12, Nakano discloses a non-transitory computer-readable medium comprising instructions stored thereon which when executed by a processor of a receiver device configure the receiver device to receive and playback audio and/or audiovisual contents, wherein the receiver device is capable of receiving a determined audio and/or audiovisual stream coming from a one-way or two-way network, and wherein the instructions configure the receiver device to: receive the determined stream broadcast on a network and play back the contents transmitted by said stream in the receiver device (Fig. 3; paragraph [0058] – the content recording/reproducing apparatus 1-1 is constantly recording content, and can set a content reading pointer to a particular position by activating a pause function and read the content from a particular position in the memory by deactivating this pause function; paragraph [0061] – broadcast/communication receiving section 12 receives broadcast content via, for example, an antenna (or a cable), or receives content distributed from servers via a network (e.g., a wide area network such as the Internet and the like) – the received content is supplied to recording/reproduction section 13; paragraph [0063] – when the content recording/reproducing apparatus 1-1 receives, for example, content via broadcasting waves, the broadcast/communication receiving section 12 selects a predetermined channel, receives broadcast content from the selected channel, and generates streams of Moving Picture Experts Group (MPEG) data, as instructed by the CPU 11; paragraph [0065] – the recording/reproducing section 13 may skip recording the content, and directly decode MPEG data streams to , detect a first event external to the receiver device triggering interruption of the playing back of the contents in progress and recording the instant of the interruption (Fig. 5 – steps S12, S13, and S14; paragraph [0107] – consideration is given to a situation in which a user accessing broadcast content via the content recording/reproducing apparatus 1 according to any of the above preferred embodiments receives a telephone call or an unexpected guest, and thus has to stop accessing the content for a while; paragraph [0109] – the user, who has to interrupt the access (viewing/watching/hearing/listening and the like), enters a command for pause or the like via the control input section 16/26/36 – it is also possible that the content recording/reproducing apparatus 1 starts recording content when triggered by the command for pause or the like, instead of constantly recording the content; paragraph [0110] – when detecting that the user cannot access the content, the CPU 11/21/31 stores a reproducing position at the time of the detection; paragraph [0124] – upon reception of the pause command from the user, a current reproducing position P located at the recording/reproducing section 13/23/33 is temporarily stored (step S13), and a recording time T for information corresponding to the reproducing position P is acquired from the current time acquisition section 14/24/34 (step S14)), subsequent to detecting the first external event, detect a second external event triggering determining a piece of information indicating whether an unplayed part of the interrupted content is available (Fig. 5 – steps S15 and S16; paragraph [0125] – next, it is verified whether or not the accessible deadline , receive a first user command triggering retrieval of the unplayed part of the content and play back the retrieved content part (Fig. 5 – steps S17 and S18; paragraph [0128] – then, it is verified whether or not a user command is received via the control input section 16/26/36 for releasing from the pause function (step S17) – if so, the process starts further reproduction at the position P stored at step S13 (step S18), after which it returns to the main routine).  However, Nakano fails to disclose the first event being an opening of a two-way communication using a sound or audiovisual rendering element of the receiver device and being conducted between said receiving device and another communications network, the second event being an end of the two-way communication, and triggering determining a piece of information indicating whether an unplayed part of the interrupted content is available for downloading from a remote site and displaying a menu proposing to play back said unplayed part.
Referring to the Gaur reference, Gaur discloses a method of audio/video contents, the method comprising: the first event being an opening of a two-way communication using a sound or audiovisual rendering element of the receiver device and being conducted between said receiving device and another communications network (paragraph [0036] – entry into suspend mode may occur at the initiation of either the placeshifting device 110 or at the mobile device 150 – in another example, in the case of a phone call being received or sent, the mobile device may automatically send a message over the network 140 to the placeshifting device 110 to enter into the suspend mode), and the second event being an end of the two-way communication (paragraph [0037] - exit from the suspend mode may be accomplished in any of the foregoing manners – it may be automatically-initiated at the mobile device (e.g., the phone call ends) and message to the placeshifting device), triggering determining a piece of information indicating whether an unplayed part of the interrupted content is available for downloading from a remote site (paragraph [0037] – exit from the suspend mode may be accomplished in any of .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the first event and the second event be the opening and ending of a two-way communication and determined whether an unplayed part of the interrupted content is available for downloading from a remote site as disclosed by Gaur in the method disclosed by Nakano in order to pause the broadcast when a phone call is received and then to determine if playback can be resumed based on the network availability.  However, Nakano in view of Gaur still fail to disclose displaying a menu proposing to play back said unplayed part.
Referring to the Rumreich reference, Rumreich discloses a method of playback of audio/video contents, the method comprising: displaying a menu proposing to play back said unplayed part (Figs. 3 and 4; paragraph .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had displayed a menu proposing to play back said unplayed part as disclosed by Rumreich in the method disclosed by Nakano in view of Gaur in order to notify the user that there is still an unplayed portion of their broadcast that is available.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
March 10, 2022